Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
DETAILED ACTION
Priority
Acknowledgment is made of applicant's claim for foreign priority based on an application filed in China on 17 Jan 2019. It is noted, however, that applicant has not filed a certified copy of the CN2019100438080 application as required by 37 CFR 1.55.

Election/Restrictions
Applicant’s election without traverse of Group II Claims 7-12 in the reply filed on 8 Mar 2022 is acknowledged. Claims 1-6 are withdrawn from further consideration pursuant to 37 CFR 1.142(b) as being drawn to a nonelected invention, there being no allowable generic or linking claim. 

Claim Objections
Claim 7 is objected to because of the following informalities:  in step 4 the term “dehydrating and forming dehydrating the noodle” appears grammatically incorrect. Applicant should revise the claim to recite “dehydrating the noodle…”  Appropriate correction is required.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 7-12 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention. 
Regarding Claim 7, the limitation “sheeting step by step” is indefinite because it is not clear what the claim is referring to by the term “step by step”. Also, the limitation “reversibly sheeting” is indefinite because it is not clear what “reversibly sheeting” means. It appears applicant intends define a noodle sheet that is folded and sheeted multiple times to implement rotation of the noodle sheet (paragraph 25 of the specification); however, it is not clear as to how “sheeting reversely’ fully conveys “folded and sheeted for multiple times at 30-45° to implement 90° rotation”. 
Also, the term “slightly” in claim 7, line 2 is a relative term which renders the claim indefinite. The term “slightly” is not defined by the claim, the specification does not provide a standard for ascertaining the requisite degree, and one of ordinary skill in the art would not be reasonably apprised of the scope of the invention. 
Claims 7-12 are rejected based on its dependency on a rejected claim. 
Regarding Claim 9, the term “effective” in line 1, line 2 is a relative term which renders the claim indefinite. The term “effective” is not defined by the claim, the specification does not provide a standard for ascertaining the requisite degree, and one of ordinary skill in the art would not be reasonably apprised of the scope of the invention.
Regarding Claim 12, it is not clear how the limitation of Claim 12 is further limiting Claim 7 because Claim 12 repeats several steps already recited in Claim 7, therefore making it unclear if these are additional step. That is, Claim 12 repeats the step of mixing 90-100 parts of wheat flour, 33-40 parts of slightly acidic electrolytic water, 0.5-1 parts of monosodium fumarate, 0.5-1.5 parts of edible salts, 0.04-0.24 parts of sodium lactate, 0.10-0.15 parts of propanediol, 0.10-0.15 parts of sorbitol solution, and 0.40-2.40 parts of composite phosphate for dough mixing to obtain a crumbly dough, as well as steps (2) and (3) in its entirety. This renders the claim indefinite because it is not clear if Claim 12 is re-adding all of the claimed component to the noodle product obtained in claim 7. For purpose of applying prior art, the limitations recited in Claim 12 that was not recited in claim 7 will be construed as the further limiting structures of Claim 12. Appropriate corrections are required. 

 The following is a quotation of 35 U.S.C. 112(d):
(d) REFERENCE IN DEPENDENT FORMS.—Subject to subsection (e), a claim in dependent form shall contain a reference to a claim previously set forth and then specify a further limitation of the subject matter claimed. A claim in dependent form shall be construed to incorporate by reference all the limitations of the claim to which it refers.

The following is a quotation of pre-AIA  35 U.S.C. 112, fourth paragraph:
Subject to the following paragraph [i.e., the fifth paragraph of pre-AIA  35 U.S.C. 112], a claim in dependent form shall contain a reference to a claim previously set forth and then specify a further limitation of the subject matter claimed. A claim in dependent form shall be construed to incorporate by reference all the limitations of the claim to which it refers.

 Claim 10 is rejected under 35 U.S.C. 112(d) or pre-AIA  35 U.S.C. 112, 4th paragraph, as being of improper dependent form for failing to further limit the subject matter of the claim upon which it depends, or for failing to include all the limitations of the claim upon which it depends.  Claim 10 recites a dough comprising 0.5-1.5 parts of edible salt by weight which is already recited in line 3 of Claim 7.  Applicant may cancel the claim(s), amend the claim(s) to place the claim(s) in proper dependent form, rewrite the claim(s) in independent form, or present a sufficient showing that the dependent claim(s) complies with the statutory requirements.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.

Claims 7, 9, 10, and 11 is/are rejected under 35 U.S.C. 103 as being unpatentable over Bai et al. (CN 106562205A-see machine translation from Espacenet) in view of Zhou et al. (Effect of Glycerol and Sorbitol on the Properties of Dough and White Bread), Ueno et al. (US 3,734,748), and Flavours of Asia (Homemade Chinese Wheat Noodles (No Egg)/Japanese Udon Noodles, < https://www.youtube.com/watch?v=QEDD3xBPGsk>). 
Regarding Claims 7 and 10, Bai discloses a method for processing a fresh noodle, comprising the steps of: 
 (1) dough mixing: mixing 70-120 parts of wheat flour (combined of wheat and whole buckwheat flour, see page 1 last paragraph) which encompasses the claimed range of 90-100 parts, 38 parts of slightly acidic electrolytic water (page 2 Ln. 2-3, also see Ln. 26-29 for acidic electrolytic water), 0.5-2.0 parts of edible salt which encompasses the claimed range of 0.5-1.5 parts (page 2 Ln. 2), 0.1 to 0.3 parts of sodium lactate which overlaps with the claimed range of 0.04-0.24 parts (page 2, Ln. 2), 0.05 to 0.25 of propanediol which encompasses the claimed range of 0.10-0.15 (“propylene glycol” which is synonymous with 1,2-propanediol, page 2 line 1), and 0.1 to 0.8 parts of a composite phosphate which overlaps with the claimed 0.40- 2.40 parts (page 2, Ln. 2) for dough mixing (page 2, step 2); 
(2) resting the dough (page 2, step 5), sheeting to prepare into a noodle sheet (“continuously pressed into a thickness of 2.5-3.5mm noodles” page 2, step 6- this is construed as sheeting since the cutting into noodle occur in step 8); 
(3) resting the noodle sheet obtained in the step (2) (page 2 step 7), then cutting to obtain a noodle (page 2 step 8); and 
(4) dehydrating the noodle obtained in the step (3) to obtain the fresh noodle (page 2 step 9).
Bai is silent to the dough comprising 0.5-1 parts of monosodium fumarate, 0.10-0.15 parts of sorbitol solution, wherein the dough is mixed to obtain a crumbly dough, and sheeting reversely after resting and prior to cutting. 
As to the limitation of comprising 0.10-0.15 sorbitol, Bai discloses having 2-5 parts of sorbitol solution (Page 2, Ln. 1). Sorbitol is a sugar alcohol and is commonly used as a sweetener. Therefore, it 
Therefore, since Zhou is directed to adding sorbitol to dough, it would have been obvious to one of ordinary skill in the art to reduce the sorbitol solution to 8% or less in dough for the purpose of reducing viscidity and maintaining gluten strength. 
As to the limitation of comprising 0.5-1 parts monosodium fumarate, Ueno et al. is relied on to show that monosodium fumarate is a known additive used in dough, where the monosodium fumarate is used as an organic acid salt to modify the pH of the dough mixture (Col. 3, Ln. 51-62). The organic salt helps improve the preservative effects of the organic acid and ensures the safety of the gluten thereby preventing degredation of texture (Col. 2, Ln. 53-57). Ueno indicates that a minimum of 0.06% by weight of the flour must be used to see preservative effects (Col. 4, Ln. 22-28). This translates to a minimum of 0.06 parts monosodium fumarate  (0.06% of 100 parts flour). 
Therefore, since Bai uses acidic water (i.e. sterilized water having a chlorine concentration), it would have been obvious to one of ordinary skill in the art to provide an organic salt such as monosodium fumarate in an amount of at least 0.06 parts for the purpose of modifying the pH to ensure the safety of the gluten and prevent degredation of texture. 
As to the limitation of forming a crumbly dough, and sheeting reversely the noodle sheets after resting and prior to cutting, Flavours of Asia is relied on to teach a conventional method of making noodles by hand. Flavours of Asia combines all the dough ingredients and mixes until a crumbly dough is formed (see 0:47). Flavours of Asia then allows the dough to rest, followed by a step of sheeting (see 1:47), another step of resting (2:04), and a step of sheeting reversely (see 2:13) to obtain noodles with the desired thickness, width and texture (see video description); that is, reversely sheeting is construed as folding and sheeting the dough in different orientations as per 112(b) rejection. 
Therefore, since both Bai and Flavours of Asia are directed the process of making fresh noodles, it would have been obvious to one of ordinary skill in the art to combine the ingredients to obtain a 
Regarding Claim 9, Bai further teaches wherein an effective chlorine concentration of the slightly acidic electrolytic water in the step (1) is 50ppm (see page 4, second to last paragraph).
Regarding Claim 11, Bai further teaches  wherein the composite phosphate in the step (1) comprises sodium pyrophosphate, sodium tripolyphosphate and sodium hexametaphosphate (see page 3, second to last paragraph).

Claims 8 and 12 is/are rejected under 35 U.S.C. 103 as being unpatentable over the combination as applied to Claim 7, further in view of Tutuncu et al. (US 2015/0150288)
Regarding Claim 8, Bai further teaches dehydrating the noodles at a temperature of 100°C (Page 2, Step 8). Bai is silent to the particular humidity of the dehydration step. Tutuncu is relied on to teach known drying techniques for similar dough products, such as pasta. Tutuncu discloses a pasta that can be dried using any known technique, using temperatures below 150°C (paragraph 42) and further discloses a drying humidity level of 80% (paragraph 51). 
Since Tutuncu discloses generic techniques of drying shaped dough products, it would have been obvious to one of ordinary skill in the art to use humidity levels known for drying dough products such as 80% relative humidity, for the purpose of obtaining a noodle product having the desired moisture content. 
Regarding Claim 12, in addition to the limitations of Claim 7, Claim 12 further recites that the amount of slightly acidic electrolytic water is 33-40% of the flour. However, this is further taught by Bai since Bai discloses 38 parts water (page 2, ln. 3) and 70-120 parts flour (combine of wheat and whole buckwheat flour). The disclosure of Bai equates to 38%-47% water content relative to the flour which overlaps with the claimed range (38 parts water to 80-100 parts flour). Therefore, Claim 12 is rejected for reason similarly discussed in Claim 1 and 8. 


Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to THANH H NGUYEN whose telephone number is (571)270-0346. The examiner can normally be reached 10am-6pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Erik Kashnikow can be reached on 571-270-3475. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/T.H.N/Examiner, Art Unit 1792                                                                                                                                                                                                        


/VIREN A THAKUR/Primary Examiner, Art Unit 1792